225 S.W.3d 607 (2006)
Johnnie Lee CARTER, Appellant,
v.
STEVENS TRANSPORT, INC., Appellee.
No. 08-06-00132-CV.
Court of Appeals of Texas, El Paso.
July 6, 2006.
Johnnie Lee Carter, El Paso, pro se.
Steven L. Hughes, Mounce, Green, Myers, Safi & Galatzan, El Paso, for Appellee.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION
DAVID WELLINGTON CHEW, Justice.
This appeal arises from a breach of contract action filed by Appellant Johnnie Lee Carter against Appellee Stevens Transport, Inc. During the pendency of the underlying action, Appellant filed a notice of intent to orally depose Appellee. In response, Appellee moved to quash Appellant's notice of intent to depose. The trial court granted Appellee's motion and Appellant appealed the trial court's ruling. While his appeal was pending, Appellant non-suited the underlying case.
Pending before the Court is Appellee's motion to dismiss this appeal pursuant to TEX.R.APP.P. 42.3. When the judgment of this Court can have no effect on an existing controversy, a case becomes moot. Restrepo v. First National Bank of Dona Ana County, New Mexico, 888 S.W.2d 606, *608 607 (Tex.App.-El Paso 1994, no writ). Because Appellant has taken a non-suit in the trial court, a judgment of this Court can have no effect on an existing controversy, because there is no longer any controversy. See Restrepo, 888 S.W.2d at 607. Thus, Appellant's case has become moot. See id. Accordingly, we grant Appellee's motion and dismiss the appeal.